          Case 2:18-cv-02684-EJM Document 234 Filed 01/27/21 Page 1 of 4



1    ALLISTER ADEL
     MARICOPA COUNTY ATTORNEY
2

3    By:      ANN THOMPSON UGLIETTA (013696)
              JOSEPH BRANCO (031474)
4             HOWARD LEVINE (035170)
              Deputy County Attorneys
5
              uglietta@mcao.maricopa.gov
6             brancoj@mcao.maricopa.gov
              levineh@mcao.maricopa.gov
7

8    CIVIL SERVICES DIVISION
     225 West Madison Street
9    Phoenix, Arizona 85003
     Telephone (602) 506-8541
10
     Facsimile (602) 506-4317
11   ca-civilmailbox@mcao.maricopa.gov
     MCAO Firm No. 00032000
12

13   Attorneys for Defendants Maricopa County and
     Maricopa County Attorney Allister Adel
14

15
                        IN THE UNITED STATES DISTRICT COURT
16                             FOR THE DISTRICT OF ARIZONA
17
     Deshawn Briggs, et al.,                           CV-18-02684-PHX-EJM
18

19                    Plaintiffs,                      NOTICE OF SETTLEMENT OF
     v.                                                PLAINTIFFS’ REQUEST FOR
20                                                     ATTORNEYS’ FEES AND COSTS
                                                       ASSERTED AGAINST COUNTY
21   Allister Adel, in her official capacity as        DEFENDANTS
     County Attorney of Maricopa County, et al.,
22
                      Defendants.
23

24
              Plaintiffs Deshawn Briggs, Lucia Soria and Antonio Pascale, as Personal
25
     Representative of the Estate of Mark Pascale, (“Plaintiffs”) and Defendants Maricopa
26
27   County and Maricopa County Attorney Allister Adel (“County Defendants”) provide

28


                                                   1
       Case 2:18-cv-02684-EJM Document 234 Filed 01/27/21 Page 2 of 4



1    notice that they have reached a settlement of Plaintiffs’ request for attorneys’ fees and
2    costs asserted against County Defendants, conditioned upon finalizing related settlement
3
     and dismissal documentation and obtaining related formal approval of the Maricopa
4
     County Board of Supervisors.
5

6          RESPECTFULLY SUBMITTED this 27th day of January, 2021.
7                                         ALLISTER ADEL
8                                         MARICOPA COUNTY ATTORNEY

9                                         BY: /s/Ann Thompson Uglietta
                                              ANN THOMPSON UGLIETTA
10
                                              JOSEPH J. BRANCO
11                                            HOWARD LEVINE
                                              Deputy County Attorneys
12                                            Attorneys for Defendants Maricopa County
13                                            and Maricopa County Attorney Allister Adel

14                                        BY: /s/Joshua D. Bendor
                                              Timothy J. Eckstein
15                                            Joshua D. Bendor
                                              OSBORN MALEDON
16                                            2929 N. Central Ave., Suite 2100
                                              Phoenix, Arizona 85012-2793
17
                                               Katherine Chamblee-Ryan
18                                             Olevia Boykin
                                               CIVIL RIGHTS CORPS
19                                             1601 Connecticut Ave. NW, Suite 800
                                               Washington, D.C. 20009
20
                                               Stanley Young
21                                             COVINGTON & BURLING LLP
                                               5 Palo Alto Sq.
22                                             Palo Alto, CA 94306
23                                             Sarah MacDougall
                                               COVINGTON & BURLING LLP
24                                             620 8th Avenue
                                               New York, New York 100018
25
                                               Virginia A. Williamson
26                                             COVINGTON & BURLING LLP
                                               850 10th St. NW
27                                             Washington D.C. 20001
                                               Attorneys for Plaintiffs
28


                                                2
       Case 2:18-cv-02684-EJM Document 234 Filed 01/27/21 Page 3 of 4



1
                                   CERTIFICATE OF SERVICE
2

3           I hereby certify that on January 27, 2021, I caused the foregoing document to be
     electronically transmitted to the Clerk’s Office using the CM/ECF System for filing and
4    transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
5
     Honorable Eric J. Markovich
6    United States District Court
     Evo A. DeConcini U.S. Courthouse
7    405 West Congress Street, Suite 3160
8    Tucson, AZ 85701

9    Katherine Chamblee-Ryan
     Olevia Boykin
10
     CIVIL RIGHTS CORPS
11   1601 Connecticut Ave.
     NW., Suite 800
12   Washington, D.C. 20009
13   (202) 656-5189
     katie@civilrightscorps.org
14   olevia@civilrightscorps.org
     ryan@civilrightscorps.org
15
     Attorneys for Plaintiffs
16
     Timothy J. Eckstein, 018321
17   Joshua D. Bendor, 031908
18   OSBORN MALEDON, P.A.
     2929 N. Central Ave., Suite 2100
19   Phoenix, Arizona 85012-2793
     (602) 640-9000
20
     teckstein@omlaw.com
21   jbendor@omlaw.com
     Attorneys for Plaintiffs
22

23   Stanley Young
     COVINGTON & BURLING LLP
24   3000 El Camino Real
     5 Palo Alto Square, 10th Floor
25
     Palo Alto, California 94306-2112
26   syoung@cov.com
     Attorney for Plaintiffs
27   …
28   …


                                               3
       Case 2:18-cv-02684-EJM Document 234 Filed 01/27/21 Page 4 of 4



1    Sarah MacDougall
     Covington & Burling LLP
2    The New York Times Building
3    620 Eighth Avenue
     New York, NY 10018-1405
4    smacdougall@cov.com
     Attorneys for Plaintiffs
5

6    Virginia A. Williamson
     Covington & Burling LLP
7    One City Center
8    850 Tenth Street, NW
     Washington, DC 20001-4956
9    vwilliamson@cov.com
     nbaer@cov.com
10
     Attorneys for Plaintiffs
11
     Kelly A. Kszywienski
12   Robert A. Henry
13   Amanda Z. Weaver
     Snell & Wilmer LLP - Phoenix, AZ
14   One Arizona Center
     400 E. Van Buren, Suite 1900
15
     Phoenix, Arizona 85004-2202
16   kkszywienski@swlaw.com
     bhenry@swlaw.com
17   aweaver@swlaw.com
18   Phxecf@swlaw.com
     Attorneys for Defendant Treatment Assessment Screening Center, Inc.
19
     /s/ S. Rojas
20
21

22

23

24

25

26
27

28


                                               4
